IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                            AT JACKSON

                        JUNE 1997 SESSION
                                                FILED
                                                  June 19, 1997

                                                Cecil Crowson, Jr.
                                                Appellate C ourt Clerk

JOHNNY SMITH, JR. ,            )
                               ) C.C.A. No. 02C01-9608-CR-00287
      Appellant,               )
                               ) Shelby County
V.                             )
                               ) Honorable Chris Craft, Judge
                               )
STATE OF TENNESSEE,            ) (Post-Conviction)
                               )
      Appellee.                )




FOR THE APPELLANT:               FOR THE APPELLEE:

Johnny Smith, Jr., Pro Se        Charles W. Burson
Reg. No. 12232-076               Attorney General & Reporter
F.C.I. Memphis
P.O. Box 34550 (Beale-B)         Janis L. Turner
Memphis, TN 38184-0550           Counsel for the State
                                 450 James Robertson Parkway
                                 Nashville, TN 37243-0493

                                 William L. Gibbons
                                 District Attorney General

                                 Daniel R. Moody
                                 Assistant District Attorney General
                                 Criminal Justice Complex, Suite 301
                                 201 Poplar Avenue
                                 Memphis, TN 38103



OPINION FILED: ___________________


AFFIRMED


PAUL G. SUMMERS,
Judge
                                   OPINION


       In 1987 the appellant, Johnny Smith, Jr., pled guilty to the unlawful

possession of marijuana with intent to sell and convicted felon carrying a firearm.

In 1996 he filed a petition for post-conviction relief, approximately nine years

after his convictions became final. The trial court dismissed the petition on the

ground that it was barred by the statute of limitations.



       When appellant’s convictions became final, the law allowed three years to

file a petition for post-conviction relief. Tenn. Code Ann. § 40-30-102 (1990).

The appellant's time period for filing his petition expired in 1990. Therefore, his

petition is time barred.



       Accordingly, we find no error of law mandating reversal. The trial court's

dismissal of the petition is affirmed in accordance with Tenn. R. Ct. Crim. App.,

Rule 20.



                                                  __________________________
                                                  PAUL G. SUMMERS, Judge


CONCUR:




____________________________
DAVID H. WELLES, Judge




____________________________
JOE G. RILEY, Judge




                                         -2-